Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 11/30/2021, wherein claims 1-10 are pending. 

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what is meant by “the elastic band is adapted to partially slide within each of the first tubular member and second tubular member” because it is unclear what constitutes a partial slide versus a slide. The applicant can claim “the elastic band is adapted to slide…” in order to overcome this rejection.
Regarding claim 5, “the step of securing the elastic band” is lacking antecedent basis because claim 1 doesn’t provide a step of securing the elastic band.
partially slide within each of the second tubular member and third tubular member” because it is unclear what constitutes a partial slide versus a slide. The applicant can claim “the elastic band is adapted to slide…” in order to overcome this rejection.
Regarding claim 6, it is unclear how the second tubular member and the third tubular member are secured to the first tubular member (indicating that the first, second, and third tubular members are distinct parts), and the second tubular member and the third tubular member are “of the first tubular member” (indicating that first and second tubular members are portions of the first tubular member).For the purposes of this office action, the examiner is interpreting the second tubular member and the third tubular member as being distinct parts that are secured to the first tubular member.


All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (U.S. Patent No. 5781932).
Regarding claim 1, Brown teaches a method of diverting perspiration fluids (col. 2, lines 7-48, col. 4, lines 20-31), the method comprising: securing a headband (fig. 1) 
Regarding claim 3, Brown teaches 	the perspiration fluids are further guided to a temple region of the user (col. 2, lines 7-21, col. 4, lines 20-26, the device is snugly fit around the wearer’s head with 30 extending across the wearer’s lower forehead such that perspiration fluid flows through the device from the forehead of the user to the back of the user’s neck and therefore the perspiration fluid is guided to the temple region of the user).
Regarding claim 4, Brown teaches wherein the step of securing the headband comprises adjusting a tension of the elastic band around the user's head (col. 2, lines 7-21, col. 4, lines 20-26).
Regarding claim 5, Brown teaches wherein the step of securing the elastic band further comprises securing a fastener (channel grooves) on the elastic band (col. 2, lines 7-21, col. 4, lines 20-26).
Allowable Subject Matter
Claims 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
No prior art was found to teach, along with the method steps, the elastic band is partially disposed within the first tubular member, wherein a second tubular member and a third tubular member are secured to the first tubular member, and wherein the elastic band is adapted to partially slide within each of the second tubular member and the third tubular member. The closest prior arts are LaBancz (CA229260) and Brown (U.S. Patent No. 5781932) however, LaBancz teaches a single tubular member (24) receiving a drawstring (20) rather than three distinct tubular members receiving an elastic band. Brown teaches two tubular members (36,38) receiving an elastic band (40) rather than three tubular members receiving the elastic band.

Claims 2 and 5-10  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regard to claim 2, no prior art was found to teach, in conjunction with the limitations of claim 1, the perspiration fluids are received within a crevice between a surface of the tubular part and a surface of the forehead region of the user. The closest prior art found is Brown (U.S. Patent No. 5781932) however Brown teaches perspiration fluids extending through apertures (32) in a tubular part (30) (col. 3, lines 34-36) rather 
Claims 5-10 contain allowable subject matter as depending from claim 6.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered. 
Regarding applicant’s argument that Brown fails to teach first and second tubular members wherein the elastic band is adapted to partially slide within each of the first and second tubular members, the examiner contends that Brown teaches an elastic band (40) is disposed within the tubular part (30,10,12,36,38) having a first tubular member (36) and a second tubular member (38) (col. 3, lines 66-67, col. 4, lines 1-7), wherein the elastic band is adapted to partially slide within each of the first tubular member and second tubular member of the tubular part(col. 3, lines 66-67, col. 4, lines 1-7).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ABBY M SPATZ/           Examiner, Art Unit 3732

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732